                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE ryiii)Du-: DISTRICT OF THNNKSSHE


  The Lampo Group,
  The Lampo  Group, LLC
                    LLC d/b/a
                          d/b/a Ramsey
                                Ramsey Solutions,
                                       Solutions,
 aa Tennessee
    Tennessee Limited
              Limited Liability Company
                      Liability Company
         Plaintiff(8).

 v.                                                               3:20-cv-00641
                                                         Case No. 3:20-cv-00641
 Marriott Hotel
 Marriott Hotel Services,
                Services, Inc.,
                          Inc., aa Delaware
                                   Delaware
 corporation, and
 corporation, and Marriott
                  Marriott International,   Inc., aa
                            International, Inc.,
 Delaware
 Delaware  corporation
           corporation
        Defendant(s).


                               BUSINESS ENTITY DISCLOSURE
      (Disclosure of corporate affiliations, business entity citizenship, and financial interests)

                                                       Marriott International, Inc.
        Pursuant to Fed. R. Civ, P. 7.1 and L.R. 7.02, Marriott                Inc.           makes the
following disclosures:

 INSTRUCTIONS: Check the applicable box or boxes, and fully provide any required
 information. Attach separate pages as necessary to fully provide required information.

               This party is an individual, who resides in


         X     This party is a publicly held corporation or other publicly held entity, incorporated in
                Delaware
                Delaware                                                    Maryland
                                 and with a principal place of business in Maryland


        1=1    This party is a privately held corporation, incorporated in                         and
               with a principal place of business in


        ❑      This party has parent corporations

                         If yes, identify on attached page(s) all parent corporations, including
                         grandparent and great- grandparent corporations,

               Ten percent or more of the stock of this party is owned by a publicly held
               corporation or other publicly held entity.

                         if yes, identify on attached page(s) all such owners.



     Case 3:20-cv-00641 Document 23 Filed 08/31/20 Page 1 of 3 PageID #: 332
               This party is a limited liability company or limited liability partnership.

                          If yes, identify on attached page(s) each member of the entity and the
                          member's state of citizenship. If any member is other than an individual
                          person, the required information identifying ownership interests and
                          citizenship for each sub-member must be provided as well. See Delay v.
                          Rosenthal Collins, Grp.,  LLC 585 F.3d 1003 (6th Cir. 2009).
                                              Gip., LLC,

               This party is an unincorporated association or entity.

                          If yes, identify on attached page(*) the nature of the entity, the members of
                          the entity and the member's state of citizenship. If any member is other than
                          an individual person, the required information identifying ownership
                          interests and citizenship for each sub-member must he provided as well.

               This party is trust.

                          If yes, identify on attached page(*) each trustee and each trustee's state of
                          citizenship. If any trustee is other than an individual person, the required
                          information identifying ownership of the non-individual the trustee and state of
                          citizenship of each sub-trustee must be provided as well,

               Another publicly held corporation or another publicly held entity has a direct
               financial interest in the outcome of the litigation,

                           If yes, identify on attached page(s) all corporations or entities and the
                           nature of their interest.


        Any additional pertinent information should also be provided on attached page(s).




        August 10, 2020
Date:                           Signature:
                                              Andrew P.C.
                                Printed Name: Andrew      Wright
                                                     P.C. Wright

                                Title: Corporate Secretary
                                       Corporate Secretary

                                      CERTIFICATE OF SERVICE
                       [Include certificate of service pursuant to LR 5.01.
                  Attach as separate page if necessary due to space constraints.]



    Case 3:20-cv-00641 Document 23 Filed 08/31/20 Page 2 of 3 PageID #: 333
                               CERTIFICATE OF SERVICE

      I certify that I served a copy of this document via ECF on the following counsel of record
on August 31, 2020:

          Ashley E. Cowgill, Esq.
          PILLSBURY WINTHROP SHAW PITTMAN LLP
          500 Capitol Mall, Suite 1800
          Sacramento, CA 95814

          Jennifer Altman, Esq.
          Markenzy Lapointe, Esq.
          PILLSBURY WINTHROP SHAW PITTMAN LLP
          600 Brickell Avenue, Suite 3100
          Miami, FL 33131

                                                   /s/ Stephen J. Zralek




{02103021.1 }

     Case 3:20-cv-00641 Document 23 Filed 08/31/20 Page 3 of 3 PageID #: 334
